Title: From George Washington to William Pearce, 20 July 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia July 20th[-21] 1794.
               
               Yesterday brought me your letter, & the Reports of the preceeding week; the first dated the 16th instt & the other the 12th.
               Frequent Rains at this season, if they do not fall too heavily, nor are of too long a continuance, will be the making of the Corn & Buckwheat; but if they are of such a nature as to prevent plowing it will be bad; however, it may so happen, that if you cannot plow in one place you may, nevertheless, do it in another; and so pressing as this work is, it would be better to shift from one field, or part of a field to another, than to let it be at a stand.
               As I do not perceive by the Reports that any part of the Wheat is drawn in, or stacked, let the shocks be frequently examined to see that no injury is sustained by the Sprouting of the grain which (however well shocked) it is apt to do, when rains are more frequent than Sunshine.
               How does the quantity, & quality of the Oats appear to turn out, since harvesting of them?  And how does the New Meadows look, and appear to have been taken with grass, since they have been cut. I wish much to have them well covered with Timothy, or Timothy & clover according to the nature of the ground.
               Remember to give John the Gardener a dollar, the last day of every Month, provided he behaves well—letting him know that it is on that express condition he is to receive it. and if a suit of Cloaths of tolerable good cloth, made to his own taste, will keep him in good humour, let him be endulged with them.  If by his conduct he merits these things, I shall not begrudge them to him.
               
               I am glad to hear your daughter is better—’Tis possible her disorder may have come to a crisis, & taken a favorable turn; but it will be best, notwithstanding, to make up your mind for the worst, unless the appearances are unequivocal, lest they should prove delusive, which is not uncommon in a case like hers.
               What is the matter with Betty Davis, & Doll at Union Farm, that they are—more than half their time—placed on the sick list?
               I hope particular care has been taken of the Grass Seeds in the little garden by the Salt house—and of those also in the Vineyard—that a fair experiment may be made of the value of them. I am of opinion that the everlastg Pea wd make a good Hay also. I remain Your friend 
               
                  Go: Washington
               
               
                  P.S. July 21st The writer of the enclosed note has just been with me, and is to call this Afternoon with his Vouchers, when I shall have further conversation with him.  He is a tolerably good looking man and has the appearance of an active one—but how far any man, unacquainted with Negros, is capable of managing of them, is questionable. But let me know whether you have made any agreement yet with Crow, McKoy, or Butler or any others, as overseers—and if not suspend doing it till you hear further from me, which probably may be by next Wednesdays post.
               
            